Citation Nr: 1446474	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for depressive disorder, including as secondary to service-connected basal cell carcinoma, face and neck, status post multiple surgeries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to January 1953 and from September 1955 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

A hearing before the Board was scheduled for June 2014.  The Veteran failed to appear for this hearing and has not provided a good cause explanation for missing the hearing.  Therefore, his hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional VA examination is necessary in this case.  

The Veteran was afforded VA mental disorders examinations in January 2012 and April 2013.  There is a conflict between the examiners as to whether the Veteran has a diagnosable mental disorder.  After the first examination, the Veteran was diagnosed with depression NOS (not otherwise specified).  The second examiner opined that the Veteran did not have a mental disorder diagnosis.  In addition, the Veteran has claimed that he has depression secondary to service-connected disability.  While the first examiner offered a negative opinion in regards to whether the Veteran's depression was caused by service-connected disability, neither examiner offered an opinion regarding whether the Veteran has a mental disorder that was aggravated by service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA mental disorders examination with an appropriate examiner.  The examiner is asked to review the Veteran's file, to include any electronic records stored in Virtual VA and VBMS.  After a review of the records and examination of the Veteran, the examiner is asked to specifically address the following: 

(a) Does the Veteran have a current mental disorder?
(b) Did the Veteran have a diagnosable mental disorder at any point since December 2008?
(c) If the Veteran has a current mental disorder or had a diagnosable mental disorder at any point since December 2008, was the mental disorder at least as likely as not caused by the Veteran's service-connected basal cell carcinoma and surgeries for that disease?
(d) If the Veteran has a current mental disorder or had a diagnosable mental disorder at any point since December 2008, was the mental disorder at least as likely as not aggravated by the Veteran's service-connected basal cell carcinoma and surgeries for that disease?

A complete rationale should be provided for all opinions offered.  

2. Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



